
	

114 SRES 551 IS: Honoring the Maine-Endwell Little League Team of Endwell, New York, for the victory of the team in the 2016 Little League World Series.
U.S. Senate
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 551
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2016
			Mr. Schumer (for himself and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the Maine-Endwell Little League Team of Endwell, New York, for the victory of the team in
			 the 2016 Little League World Series.
	
	
 Whereas, on Saturday, August 27, 2016, the Maine-Endwell Little League Team won the United States championship at the Little League Baseball World Series, defeating a talented and energetic team from Goodlettsville, Tennessee, by 4 to 2;
 Whereas, on Sunday, August 28, 2016, the Maine-Endwell Little League Team competed against the East Seoul Little League Team of South Korea in the 70th Little League Baseball World Series championship and won 2 to 1, rounding out an amazing undefeated season in which the team won 24 games and lost none;
 Whereas the Maine-Endwell Little League Team is the first United States team to win the Little League Baseball World Series title since 2011 and the first team from the State of New York to win the championship since 1964;
 Whereas the Maine-Endwell Little League Team showed humility and grace both on and off the diamond, earning the 2016 Jack Losch Little League Baseball World Series Team Sportsmanship Award, and was the first team ever to win the World Series title and the sportsmanship award in the same year;
 Whereas the Maine-Endwell Little League Team is comprised of Billy Dundon, Jude Abbadessa, Brody Raleigh, Michael Mancini, Jordan Owens, Conner Rush, Justin Ryan, Jack Hopko, James Fellows, Jayden Fanara, and Ryan Harlost;
 Whereas the Maine-Endwell Little League Team is managed and coached by Scott Rush, Joe Mancini, and Joe Hopko, among others; and
 Whereas the Maine-Endwell Little League Team has brought tremendous excitement, pride, and honor to the Southern Tier of New York, the State of New York, and the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and honors the Maine-Endwell Little League Team and their fans on the victory of the team at the 70th Little League Baseball World Series championship;
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the members, parents, families, coaches, and managers of the Maine-Endwell Little League Team; and
 (3)recognizes and commends the people of the Town of Union, Broome County, and the Southern Tier of New York for their incredible dedication, loyalty, and support for the Maine-Endwell Little League Team throughout the season.
			
